            Case 5:18-mj-00035-JLT
                      IN THE UNITEDDocument
                                     STATES23   Filed 08/28/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                         EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     Case No. 5:18-mj-00035-JLT

                  Plaintiff,                  DEFENDANT’S STATUS REPORT
v.                                            ON UNSUPERVISED PROBATION

JAMES MATTERN,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits his status report on

unsupervised probation:

       Convicted of:                 Engaging in or soliciting any business in park areas without a
                                     permit, contract or other written agreement with the United
                                     States, in violation of 36 C.F.R. § 5.3
       Sentence Date:                November 26, 2019
       Review Hearing Date:          September 1, 2020
       Probation Expires On:         November 26, 2020

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; and

☒      Monetary Fines & Penalties in Total Amount of: $1,030.00 which Total Amount is made up
       of a Fine: $ 1,000.00 Special Assessment: $30

☒      Other: Defendant shall cease any and all control over (by himself or through third parties) or
       interaction with the "Death Valley Jim" website.

☒      Other: Defendant shall stay away from Death Valley National Park, Joshua Tree National
       Park, and Mojave National Park and Preserve while on probation.

COMPLIANCE:

☒      Defendant has not been arrested, cited or charged with any federal, state or local criminal
       offenses since being placed on probation by this Court.

☒      Defendant has paid the entire balance of his monetary penalty.
       Case 5:18-mj-00035-JLT Document 23 Filed 08/28/20 Page 2 of 3
GOVERNMENT POSITION:
☒       The Government agrees to the above-described compliance.

DATED: August 26, 2020                                 /s/ William Taylor
                                                       WILLIAM TAYLOR
                                                       Special Assistant United States Attorney

DEFENDANT’S REQUEST:

        In light of the information detailed in this status report, the defendant requests that the review

hearing set for September 1, 2020, be vacated. The parties also anticipate filing a joint motion to

request early termination of probation.


DATED: August 26, 2020                                 /s/ Matthew Lemke
                                                       MATTHEW LEMKE
                                                       Assistant Federal Defender
                                                       Attorney for Defendant




Mattern, James [5:18-mj-00035-JLT]
Status Report
                                                   2 of 3
              Case 5:18-mj-00035-JLT Document 23 Filed 08/28/20 Page 3 of 3
                                         [PROPOSED] ORDER

        The Court having considered the defendant’s request,

        IT IS HEREBY ORDERED that the Defendant’s request is:

        ☒       GRANTED. The Court orders that the review hearing set for September 1, 2020, be
                vacated.

        ☐       DENIED.


IT IS SO ORDERED.

    Dated:     August 27, 2020                           /s/ Jennifer L. Thurston
                                                 UNITED STATES MAGISTRATE JUDGE




Mattern, James [5:18-mj-00035-JLT]
Status Report
                                                3 of 3
